PER CURIAM:
The procedural history of this case is more fully set forth in a previous opinion of our Court at Commonwealth v. Parker, 258 Pa.Super. 240, 392 A.2d 774 (1978). In that opinion of October 20, 1978, the Superior Court ordered appellant’s counsel to file a new brief and request to withdraw pursuant to the principles set forth in Commonwealth v. Greer, 455 Pa. 106, 314 A.2d 513 (1974) or to file an advocate’s brief on the merits. Either was to be done within 30 days of the order of the Superior Court. To date, counsel for appellant has not complied with the Court’s order nor has an explanation for such failure been offered. The lack of counsel’s action requires us to quash appellant’s appeal. *362We also find appellant to have been rendered ineffective assistance of counsel and therefore entitled to new appellate counsel. Accordingly, the case is remanded to the lower court for the appointment of new counsel within 30 days of this order. Appellant shall then have the right to appeal, nunc pro tunc, within an additional 30 days of that appointment.
Appeal quashed and case remanded.
JACOBS, former President Judge, did not participate in the consideration or decision of this case.